DAVIDSON, Judge.
Appellant was convicted for a violation of article 376 of the Penal Code. This article provides that “Any person who shall knowingly sell or give, or cause to be sold or given, any spirituous, vinous, or intoxicating liquor to any other person under the age of 21 years, without the written consent of the parent or guardian of such minor, or some one standing in their place or stead, shall be fined not less than $25 nor more than $100.”
The evidence discloses that the minor, a boy of 12 years of age, was sent by his father for whisky; that he purchased same from appellant, and paid for it. Appellant requested a charge substantially in accordance with the above facts, directing an acquittal if the jury believed the testimony, which was refused by the court. The essence of the offense charged against defendant is selling intoxicating liquor to a minor without proper authority, with knowledge of the minority of his vendee. To sustain the conviction, the State must prove the sale to the minor without the proper written consent, and that the defendant knew the party to whom the sale was made was a minor. Pressler *392v. The State, 13 Texas Ct. App., 95; Lantznester v. The State, 19 Texas Ct. App., 320.
By the statutes of some of the States, a vendor of intoxicating liquors may sell to a minor upon the written consent of the parent or guardian of such minor, and in others he can not. 11 Am. and Eng. Encyc. of Law, pp. 701, 703, and notes. These statutes authorizing sales upon the written consent of the parent, etc., are similar to the article of the code under which appellant was convicted.' In all these States it is held that the party selling or giving liquor to minors can not justify the act by establishing the fact that he did so by the order or with the consent of the parent or guardian unless that consent was in writing. Bish. Stat. Crimes, sec. 237; Mascowitz v. The State, 49 Ark., 170; Pounders v. The State, 37 Ark., 399; The State v. Coenan, 48 Iowa, 567: The State v. Clottu, 33 Ind., 409; Holmes v. The State, 88 Ind., 145; Adler v. The State, 55 Ala., 16; The State v. Lawrence, 97 N. C., 492; 11 Am. and Eng. Encyc. of Law, pp. 700-703, and notes.
We do not understand that the requested instructions question the rule laid down by the decisions referred to, but the contention of appellant is that the written consent is not necessary when the intoxicating liquor is sold or given the minor for the use and benefit of the parent or guardian, and that the party selling or giving can justify the sale or gift provided said guardian or parent verbally consented to or authorized such sale or gift for such purpose. If this contention be correct, then it follows necessarily that the vendor can also justify such sale, whether there be any consent at all, in fact, provided he believed there was. I do not so understand the statute, do not think it will bear such construction, and do not think such was the intention of the Legislature in enacting it. It is as much a violation of the statute to sell a minor intoxicating liquor for the use of his guardian or parent without the legal authority provided for as it is to sell to the minor for his own use without such 'authority. I can see no difference under the provisions of the statute. By its terms all sales and gifts of intoxicating liquors are prohibited, except such as occur with the written consent of the parent, etc. There are no exceptions to the rule. I am not commenting upon the matter of knowledge. The Legislature was not providing for the regulation of saloons, for that has been done by other legislation. That body was denouncing a penalty for selling and giving the inhibited intoxicants to minors. The statute was enacted in the interest of the youth of the country. Against them the entrance to the saloon, bar room, and drinking places was intended to be closed, except as provided.
Courts are not authorized to ingraft exceptions into the statute. Speaking of a similar statute, the Supreme Court of Iowa, in The State v. Coenan, 48 Iowa, 567, said: “It is contended by the defendant that if it be shown that the parent’s consent was obtained, it is immaterial *393whether it was obtained in writing, or not. To this it is sufficient to say that it is not for us to override an express provision of the statute because, in our judgment, the provision is unnecessary. Besides, the provision in question seems to us to be a wise one. It is calculated to insure deliberation on the part of the parent, * * * and, in addition, it is calculated to secure such evidence of the fact of consent as will prevent litigation upon the question as to whether the consent was given.”
In Michigan, under a statute prohibiting the selling, furnishing, or giving intoxicating liquors to minors, the Supreme Court, in construing it, Morse, J., delivering the opinion, said: “It is not an uncommon thing in cities for parents and others to send children of tender years into the dram shops after liquor. It makes no difference, in my opinion, under the law, whether the liquor thus procured is to be used by the adults or the children. It is within the statute which prohibits the sale, giving, or furnishing of liquors to minors. Any other holding must subject children to the temptations that surround and abound in the saloon, without remedy.” People v. Garrett (Mich.), 36 N. W. Rep., 234 (Judge Campbell dissented).
Becurring to our statute, it is evident to my mind, if the exception authorizing the sale to the minor upon the written consent stated be ' eliminated, it would be a violation of law without reservation to knowingly sell intoxicating liquors to a minor in this State. Then, with the exception included, it can be only sold as provided, and in no other way. If the construction contended for by appellant be the correct one, it is apparent that the law could be evaded with impunity, and would soon become a “dead letter” upon the statute book, because proof that the prosecuted vendor believed the minor was purchasing the liquor for the use of the parent or guardian at the time of the sale would entitle him to an acquittal. This is the logic of the appellant’s proposition contained in his charge requested.
It would be no answer to the statute to say that the construction sought to be imposed would only apply in cases of necessity. The question would suggest itself at once as to what constitutes the necessity, who is to judge of it, and what state of facts would bring it about. Such necessity could only arise beyond the terms of the statute, and the courts are not authorized to engraft such exceptions upon it or uphold them when suggested.
Under such a construction necessities would multiply rapidly, the fathers and mothers of minors would soon be afflicted with many of the ills that “flesh is heir to,” whisky would be the only specific for such ills, and the liquor vendors would soon become the victims of the evil designs and wicked machinations of the minors of the country. In every case the intent to violate the law would be wanting.
*394Statutes should be so construed as to prevent mischievous consequences. Such construction finds itself supported in the good order of society, protection of the weak against the strong, and should be favored, and more especially if such a construction be in opposition to one that would tend to bring about evil results. The People v. Garrett (Mich.), 36 N. W. Rep., 234; Holmes v. The State, 88 Ind., 145; The State v. Fairfield, 37 Me., 517; The State v. Coenan, 48 Iowa, 567; 11 Am. and Eng. Encyc. of Law, p. 702, note 2.
The purpose and object of the Legislature in enacting the statute being known, it is the duty of the courts to so construe it as to conform to that intent and carry out such purpose. It should also be construed with statutes m pari materia and kindred legislation generally.
In looking to the subject matter of the statute, we find its purpose to be to prevent the sale of liquors to minors, and we find but one exception contained in the law. That exception is plainly and unambiguously stated. It places an absolute inhibition upon the sale to minors, save upon the written consent of the parent, etc. This exception is the only authority for selling liquor to minors in this State. That fact clearly manifests the intention that moved the legislative mind. Every act of the Legislature upon the subject, either directly or indirectly, prevents and prohibits the very presence of minors in and about saloons.
These laws are intended for the protection of the youth, and not the . saloons and dram shops. The very doors of these drinking places are closed against all minors, and under the laws of this State they can not enter these save to purchase liquor upon the written consent of their parents, etc. Theproprietors are prohibited from permitting minors in their saloons under heavy penalties. The construction herein set forth is the only one of which article 376 of the Penal Code is susceptible. The court did not err in refusing to give the special requested instructions in charge to the jury. They do not embody the law.
This disposes of other questions raised by bill of exceptions as to rejection of testimony. The motion in arrest of judgment is not well taken. There is no error in the record, and the judgment is affirmed.

Affirmed.